DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..
Claim Rejections - 35 USC § 112
A typo exist in claim 1, ln. 11, “the detrection system”.  Applicant has not corrected in response to the previous office action and is ask to do so in any subsequent amendments.  If allowable subject matter is identified, applicant may approve the correction by examiner’s amendment. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-7, 9-31, and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Specifically claims 1, 15, 35 and 36. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As set forth in the previous office action;
“Claim 1 (and claim 14) recites that the detection system can “detect a position of the ball along the bowling lane”.  How such occurs is not disclosed as to whether such is merely by the type of sensor, software or a combination of both. Yet no software is disclosed nor is there any particular type of sensor with any particular relationship to the alley or bumpers disclosed. Here the claim can read so broad to imply that at any time and place on the alley the detection system can know where the ball is located.  This scope does not appear to be supported by the sensors 50 along the lane.  At best, the detection system would only know where on the lane a ball is located at the position of any sensor 50.  Here the limitation is not supported or misdiscriptive of the disclosed invention. 
As set forth in Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.").
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).  [T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that  bjective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. 
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Here no computer algorithm is disclosed or any specific combination or location of sensors and how the information from them is used by the detection system to perform the desired results. 
  	This issue extends to the functional construction of claims 35 and 36 as to how the detection system “estimates” or calculates a location of a ball. Again there are no algorithms disclosed or examples of what type of sensors and how they are arranged and under what conditions or data they use to turn on and off the colored lights.  
Similarly here claim 15 is rejected as how the detection of speed is determined from the array of sensors is not disclosed.  One cannot determine if such is intended to be a direct reading or the sensor or calculated using data from many sensors over time using software or some combination of both.”

In response to this rejection applicant has amended the claims to recite “optical” sensor and argues that such detect the ball as it rolls down the lane across corresponding elements 501 and 502 of the sensor 50.  Applicant’s amendments and point adds nothing new to the rejection.  The rejection is well aware that the sensors at the singular locations on the bowling lane where the sensors are install.  However, the functional language used in the claims implies broader capabilities that the sensors can detect a position of the bowling ball and ANY position along the bowling lane.  While this may be an ambiguity problem with the claim better characterized as a problem of indefiniteness or a problem of scope where the system is not disclosed as being capable of being able to detect the position as it roll along the bowling lane.  In fact, it only has the capability of detecting the positions along the bowling lane where the sensors are located.  Regardless of how the problem with the claim is characterized, overcoming it will require showing in the original disclosure the system has the capability to detect the position of the bowling as it rolls along any point of the bowling lane or positively characterized the position as only those points along the bowling lane across which an optical sensor is installed.  As such, applicant’s amendments and remarks are not persuasive and the grounds for rejection remains.  
With respect to claims 15, 35 and 36, the claims recite intended functional capabilities of the system.  Applicant argues that such capabilities are due to “an array made up of two or more optical infrared sensors transmitting…”  However, such an argument is not based upon the limitations of the claims.  No array of two or more sensors is recited.  Instead claim 1 only recites a broader detection system of “optical sensors along the lane” without any other structural limitations as to number, type or placement.  Agreeably, a ball passing one sensor and a second sensor located at lane level would be a simple rate/distance calculation.  However, no such structure is recited in the claim that would make such calculations inherently possible based on the any recited type and positioning of the sensors along the lane.  Claims 35 and 36 are also broader than simply turning on a lighting system when a ball crosses a sensor.  Instead it appears to have some functional capability to “estimate or calculate a longitudinal zone associated with the location of the ball”.  This does not necessary limit it to the zone controlled by a sensor just passed by a bowling ball.  Instead such an “association” is arbitrarily broad.  One can make a reasoned argument that any zone is “associated with a location of a ball. 
Applicant argues that such capabilities can be interpolated from two outputs.  Again, the claims are not limited to two outputs.  Further the system does not have the capabilities to detect or interpolate the position of the bowling ball at any point on the lane as the language of the claim could cover.  Instead the disclosed invention is limited to sensors with capabilities of only detecting a ball a discrete points longitudinally along the lane. Hence the grounds for rejection remains. 
Claim Rejections - 35 USC § 103
Claims 1-7, 9, 10, 17-28, 30, and 35-37 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Widrick 5,800,274 in view of file File 5,584,766 and further in view of Viola 2015/0367227 and further in view of Sprager et al. 6,110,052. 
As set forth in the previous office action; 
  	More particularly claim 1 has been amended to recite a “non-contact sensors along the bowling lane” and capable of detecting the position of the bowling ball. File does not discuss all types of sensors, but is disclosure is not so narrowly limited to contact sensors used in his embodiments.  He more broadly suggests any sensor “capable of detecting and discriminating the position of impact of a bowling ball against said bumper” (col. 13, ln 21).  Simply substituting one known sensor for that of another to obtain predictable results would have been obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Sensor types have known benefits and limitations and using File’s disclosure in employing non-contact type sensors such as a camera or optical would have been obvious to perform the same function with predictable results. Applicant’s own disclosure supports this conclusion where he recognizes at pg. 23, ln 13, alternative to infrared optical sensors are contact switches or vibration sensors that “detect the result of the mechanical impact of the bowl (pg. 23, ln. 19).
	Applicant argues that the prior art does not disclose turning the lights on in zone as the ball travels down the lane reprinting amended claim 1 as; 

    PNG
    media_image1.png
    275
    512
    media_image1.png
    Greyscale

 	However, the claims filed 5/05/22 appear to be in error and fail to present the same amended limitations; 

    PNG
    media_image2.png
    258
    736
    media_image2.png
    Greyscale
	This office action will presume the claims were intended to be amended as printed in his arguments and will presume a correction will be made in any subsequent responses. 
	Applicant argues that the applied art does not show such functional capabilities.  
Most broadly the instant invention is directed to lighting effects on a bumper along a bowling alley to create a more exciting environment.  Such lighting on bumpers is known as in Widrick’s abstract where he discloses the capability to illuminate strings of lights to give them the appearance of moving down the alley.  However, there are no sensors to detect the location of a bowling ball.  
	File ‘766 and ‘326, is similarly directed to bumper bowling, a general detection pressure switch detects contact of the ball with the bumper in twelve zones down the alley as shown by fig. 12.  It does not appear to be able to detect a ball without contact with the bumper nor does he suggest the use of any other sensor not capable of sensing the ball without contact. While such a contact may trigger a light (his summary), such are merely as indicators that contact has been made.
File and ‘326 make a singular mention of a “motion sensor 31” without any further discussion.  He seems to distinguish such sensors as types that, “is triggered when a bowling ball 15 makes contact with bumper” (col. 3, ln. 48).  He further teaches that lights can be used to indicate which sections should be targeted. (col. 4, ln 37).
In similar types of bumper bowling control systems Viola teaches tracking the movement of the ball to trigger and directing the special effects [0053].  His “example” of such a system uses a tracking camera. He clearly teaches that such special lighting effects can be controlled using sensors that track the motion and location of a bowling ball down a bowling lane.  Where one skilled in the are would surely consider other ways known in the art for tracking a bowling ball along a bowling lane, Sprager teaches a bowling lane system with light beam sensors that provides data related to bowling ball speed for the purposes of providing feedback to a player.  He teaches that bowling ball data like that of Viola can alternatively be gathered using optical sensors at positions along the bowling lane in order to detect the location of a bowling ball. While arguably the use of cameras as in Viola can cover any location of the ball on the lane would give it greater capabilities and complexity one looking at other types of sensors capable of similarly detecting a bowling ball would surely look to a plurality of sensors as suggested by Sprager in optical sensors located along a lane.  Such a simple substitution would yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  One skilled in the art of sensors would know how to employ them for a particular purpose and would clearly recognize there limitations and differences over other sensors.  The use of optical sensors to control lighting effects on a bumper as oppose to a camera does not solve any particular problem or produce any unexpected results to suggest that applicant has done nothing more than select a suitable sensor capable of triggering a processor to produce lighting effects on a bumper in response to the location of a bowling ball.  The very basis for doing such is suggested by Viola. In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Where Widrick shows lighting effects on bumpers and Viola teaches tracking the ball to control such units as a ball rolls down the lane, the only missing part is the type of sensor used and how they are employed.  Since we are taught by Sprager that optical sensors along the lane are effective for similarly providing such data to a controller to have used such to control the lights of Widrick would have been obvious in order to select another known sensor capable substituting the image sensors of Viola.  As such, the newly proposed limiations are not found to distinguish over the applied art.  
With respect to new claim 37, calculating ball position along an alley when a ball breaks a light beam is considered fairly taught by the application of Sprager above.  
Claims 11-16, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Widrick 5,800,274 in view of file File 5,584,766 and further in view of File 5,449,326 as set forth in the previous office action. 
More clearly with respect to claim 14, the detection system taught by file teaches an ability to determine the position of the ball along the bowling lane where it contacts the bumper.  As such the broadest reasonable interpretation of the claim is considered met. 
Conclusion
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. 
The cancellation of claim 14 is noted.
Applicant’s remarks and amendement with respect to the written description and the rejection based on are is responded to above in the section containing the grounds for rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/Primary Examiner, Art Unit 3711